ON MOTION DOR REHEARING.
Guerry, J.
Where a petition is lacking in substance and is subject to a general demurrer, the judge need not give the plaintiff opportunity'to amend before sustaining the demurrer. Ripley v. Eady, supra. As we pointed out in the original opinion, the petition was subject to the general demurrer filed on March 4, although the petition was amendable. Ellison v. Ga. R. Co., 87 Ga. 691 (13 S. E. 809). No amendment seeking to cure the defect in the petition was offered at any time. An amendment was offered, but it was not sufficient to render the petition good as against the general demurrer. The court therefore acted properly in sustaining the demurrer.

Behea/ring denied.


Broyles, C. J., concurs.